Citation Nr: 0333003	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) disability 
evaluation for traumatic synovitis of the right knee, 
currently rated as 0 percent disabling.

3.  Entitlement to service connection for left knee, right 
hip and lumbar spine disorders, including as secondary to a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The claims of entitlement to an increased (compensable) 
disability evaluation for traumatic synovitis of the right 
knee and entitlement to service connection for left knee, 
right hip and lumbar spine disorders, including as secondary 
to a service-connected right knee disability will be 
addressed in the Remand portion of this decision.  


FINDING OF FACT

There is no adequately documented stressor to support medical 
evidence demonstrating that the veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify as 
regards the PTSD claim, the record shows that the 
requirements of the VCAA were set forth in detail in letters 
furnished to the appellant and his representative in May 
2001.  He was provided a questionnaire about his stressors in 
May 2001.  An additional letter thoroughly detailing the 
duties under the VCAA was provided in December 2001.  He was 
also provided a Statement of the Case (SOC) in March 2002.  
Moreover, it appears from the contentions and arguments 
presented by the appellant that he is fully aware of the 
relevant law and evidence germane to his claims at issue on 
appeal, and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of the 
claims.  The VCAA-notice letters collectively informed him 
what evidence and information VA had and what VA would be 
obtaining, and explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal with regard to the PTSD claim.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist, VA outstanding records 
have been identified and obtained.  The Board finds that the 
claims are substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination of the claimant.  In this case, the RO did not 
provide the appellant with a VA compensation examination for 
PTSD.  Under the regulation that implements the VCAA, an 
examination is necessary if the evidence of record does not 
contain sufficient medical evidence to decide the claim but 
indicates that the claimed disability or symptomatology may 
be associated with another service connected disability.  See 
38 C.F.R. § 3.159 (c) (4) (2003).  However, the regulation 
indicates that the VA will refrain from or discontinue 
providing assistance if a substantially complete application 
for benefits indicates that there is no reasonable 
possibility that any assistance VA would provide to the 
appellant would substantiate the claim.  Circumstances in 
which this would be applicable include but are not limited to 
when the veteran has a lack of qualifying service or when the 
claim clearly lacks merit or is inherently incredible.  See 
38 C.F.R. § 3.159 (d) (2003).  The Board notes that the 
claims presented include medical opinion evidence dating from 
September 2000 that PTSD is related to service, however, 
there are no verified stressors.  The Board is unaware of any 
additional development which could verify the veteran's 
alleged stressors.  As such, additional development is not 
warranted under any controlling laws or regulations, 
including the VCAA.  

Finally, the Board notes that the VCAA notification letter 
sent to the appellant substantively complied with the recent 
holding of Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), wherein the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  More than one year 
has passed since the two VCAA letters were sent, so the 
appellant's case was not decided before the one-year period 
expired, and he had more than ample time to submit additional 
evidence.  It is clear that the claimant has nothing further 
to submit, and adjudication of his claim can proceed.

In light of the circumstances of this case, it appears that 
VA has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.304(f) pertaining to service 
connection for PTSD during the pendency of this appeal.  
The amendments became effective March 7, 2002.  See 
Post-Traumatic Stress Disorder Claims Based on Personal 
Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)).  The 
2002 amendments pertain to PTSD claims resulting from 
personal assault.  The Board finds that the 2002 
revisions have not changed the applicable criteria in a 
way which could alter the outcome of the veteran's 
claim.  Thus, the Board will apply the current version 
in adjudicating his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

The veteran's service personnel records do not reflect on 
their face, that he was engaged in combat.  Nor has he 
alleged that he was in combat.  Rather, he has indicated that 
he was injured during training and placed on light duty and 
as such he did not go overseas during his World War II era 
service.  Instead, he was stateside, where he served as a 
member of a 'crash crew' where he helped take wounded off 
planes.  He maintains that finding out about his injured 
comrades and viewing the injured caused him stress which has 
led to PTSD.  His MOS was an Armorer, but no overseas service 
is shown.  His WD AGO form 53-55 reflects that he received 
the American Campaign Medal World War II Victory Medal.  

Thus the record does not show that the veteran engaged in 
combat with the enemy.  The record must contain therefore 
service records or other credible evidence corroborating the 
stressor.  However, the VA has been unable to verify the 
alleged stressors.  The information provided by the veteran 
in an August 2001 letter, which will be discussed herein, is 
insufficient and simply too vague to allow for a search of 
archived military records.  Thus, even though there is a 
finding of PTSD in a private treatment record from his 
psychologist Elaine M. Tripi, Ph., dated in July 2001, the 
preponderance of the evidence is against the claim.  

The veteran's VA treatment records show an assessment of PTSD 
related to WWII work as a medic in September 2000.  The 
veteran reported that he had PTSD due to the experiences he 
had as a medic.  

The veteran has submitted a statement regarding his alleged 
stressors.  He reported that he was assigned as a medic for 
an infantry squad, the 272nd of the 69th.  He stated that he 
aided the wounded and transferred them to hospitals.  He 
stated that many of the men were barely stabilized before 
they had left the battlefield.  They were severely maimed, 
some missing limbs and worse.  The veteran stated that this 
was very upsetting.  He would find a private place to cry but 
he felt ashamed of crying.  While performing these duties at 
New Castle Air Force Base, he met up with someone from his 
training at Camp Shelby.  This person told him that his 
formed squad he trained with at Camp Shelby had only two 
individuals remaining alive.  This upset the veteran and he 
could not eat or sleep and he was depressed.  

The veteran does not have a diagnosis of PTSD based upon 
verified stressors.  In this regard, the Board notes that the 
veteran has been found to have PTSD, yet the stressors were 
not verified, and the assessment was based upon the veteran's 
vague description of his stressors which actually had more to 
do with his post service adjustment problems than his duties 
in the service.  For VA purposes, a verified inservice 
stressor is needed in this claim.  Although VA has attempted 
to assist the veteran in verifying the stressors, it has not 
been able to do so.  The Board notes in this regard that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

In the absence of any verified stressor, the veteran fails to 
satisfy a critical element of a claim for PTSD and his claim 
for service connection fails.  See 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 137.  

The veteran has indicated his belief that he was definitely 
in stressful situations in the service.  The issue in this 
case ultimately rests upon verified stressors and 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and whether it is based upon the 
verified stressors.  Corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau, 9 Vet. App. at 396.  In the absence of proof that 
he was in combat, his lay statements alone cannot be 
sufficient proof of a stressor.  38 U.S.C.A. § 1154(b).  
Further, even as to diagnosis based upon a valid stressor, 
the veteran as a lay person, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of any associated medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, the 
veteran's statements do not establish the required evidence 
needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is denied.


REMAND

As noted, in November 2000, the VCAA introduced several 
fundamental changes into the VA adjudication process.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA's 
duty to assist has been significantly expanded.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board is compelled to conclude that additional RO action 
is required in this matter in order to fulfill the VA duty to 
assist.  The veteran has indicated that he has left knee, 
right hip and lumbar spine conditions and that these are 
etiologically related to his service-connected right knee.  
His private treating psychologist has observed that he has 
such disorders due to his service-connected right knee.  He 
has complained of these problems generally in the treatment 
records.  Under the circumstances, the Board finds that the 
duty to assist warrants the scheduling of an examination to 
determine the likelihood of a relationship between the 
service-connected disability and the other noted conditions.  

Furthermore, while the veteran underwent an examination in 
June 2001, a report of which was issued in July 2001, which 
yielded a diagnosis of right knee traumatic synovitis, the 
examiner noted that the veteran was scheduled for right knee 
replacement in the near future.  It appears that the status 
of the right knee was not stable, and that reevaluation is in 
order prior to the Board's review.  Furthermore, it appears 
that the veteran has continued to be treated at the VA 
medical center, and follow-up records should be obtained 
considering that he was scheduled for total right knee 
replacement in the latter part of 2001.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements to obtain 
the veteran's treatment records dated since 
June 2001 from the Sepulveda, CA, VAMC.

2.  After the above development has been 
completed and all records received have been 
associated with the claims file, the RO 
should make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine the 
current severity of his service-connected 
right knee disability.  Also, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that any left knee 
disorder, right hip disorder or lumbar spine 
disorder are proximately due to or caused by 
the service-connected right knee disorder.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the requested examination.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.  
The examiner should elicit a history from the 
veteran regarding the duration of all 
incapacitating episodes the veteran has had 
with regard to the disorders found.  The 
examination report must include a detailed 
account of all manifestations of the service-
connected disability found to be present.  

3.  The RO must review the claims file and 
ensure that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

4.  Thereafter, the RO must readjudicate 
the veteran's claims remaining on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the  veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



